



Exhibit 10.2


AMENDED AND RESTATED AIRCRAFT TIME SHARING AGREEMENT


This Aircraft Time Sharing Agreement (the “Agreement”) is made and entered into
as of the 1st day of October, 2019 by and between American Electric Power
Service Corporation, a corporation organized and existing under the laws of the
State of New York ("AEP"), and Nicholas K. Akins, an individual ("User"). This
Agreement amends, restates and supersedes in its entirety any previous Aircraft
Time Sharing Agreement between AEP and User.


WITNESSETH:


WHEREAS, AEP has rightful possession of the aircraft listed in Appendix A,
together with the engines and components installed thereon (the "Aircraft"). The
parties acknowledge that Appendix A may be modified from time to time as AEP
aircraft are replaced and that updates of Appendix A do not require a full
amendment to this Agreement; and


WHEREAS, User desires use of the Aircraft on a limited basis; and


WHEREAS, AEP desires to make the Aircraft available to User with flight crew on
a non-exclusive time sharing basis in accordance with §91.501 of the Federal
Aviation Regulations ("FARs"); and


WHEREAS, this Agreement sets forth the understanding of the parties as to the
terms under which AEP will provide User with the use, on a non-exclusive time
sharing basis, of the Aircraft.


NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:


1. Provision of Aircraft and Crew. AEP agrees to provide the Aircraft and flight
crew to User on a time sharing basis in accordance with the provisions of §§
91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FARs. AEP shall provide, at its
sole expense, qualified flight crew for all flight operations under this
Agreement. User shall be entitled to utilize the Aircraft for a total of up to
40 flight hours per year (excluding deadhead flights). Use in excess of such
amount shall be permitted only with the approval of the Chairman of the Human
Resources Committee (“HRC”) of the Board of Directors of American Electric Power
Company, Inc. (“AEP Inc.”) or AEP Inc.’s Lead Director, provided however, that
either may seek the approval of the full HRC at their discretion prior to
responding to any such request.


2. Term. The term of this Agreement shall be for a period of one year and shall
be automatically extended for additional one-year terms on the same conditions
as set forth herein unless earlier terminated as provided for in Section 17.


3. Reimbursement of Expenses. For each flight conducted under this Agreement
(including deadhead flights), User shall pay AEP the sum of the expenses of
operating each specific flight to the extent permitted by FAR 91.501(d) (or the
successor thereto), i.e. the sum of the expenses set forth in subsections (a) -
(i) below:
(a)    Fuel, oil, lubricants, and other additives;


1

--------------------------------------------------------------------------------





(b)    Actual travel expenses of the crew, including food, lodging, and ground
transportation;
(c)    Hangar and tie-down costs away from the Aircraft’s base of operation;
(d)    Insurance obtained for the specific flight;
(e)    Landing fees, airport taxes, and similar assessments;
(f)    Customs, foreign permit, and similar fees directly related to the flight;
(g)    Incremental catering and other food and beverages;
(h)    Passenger ground transportation; and
(i)    Incremental flight planning and weather contract services required for a
specific flight under this Agreement.


4. Invoicing and Payment. All payments to be made to AEP by User hereunder shall
be paid in the manner set forth in this Section 4. AEP will pay to suppliers,
employees, contractors and governmental entities all expenses related to the
operation of the Aircraft hereunder in the ordinary course. As to each flight
operated hereunder, AEP shall provide or cause to be provided to User an invoice
for the charges specified in Section 3 of this Agreement (plus domestic or
international air transportation excise taxes, as applicable, imposed by the
Internal Revenue Code), such invoice to be issued within forty-five (45) days
after the end of each quarter of a calendar year for flights performed within
such quarter. User shall pay AEP the full amount of such invoice within thirty
(30) days of the date of the invoice. AEP may net the amount of such invoices
from amounts payable from AEP to User including payroll or similar payments. In
the event AEP has not received supplier invoices for reimbursable charges
relating to such flight prior to such invoicing, AEP may issue supplemental
invoice(s) for such charge(s) to User, and User shall pay such charge(s) within
thirty (30) days of the date of each supplemental invoice.


5. Flight Requests. User will provide AEP with flight requests and proposed
flight schedules as far in advance as possible, and in any case at least
twenty-four (24) hours in advance of User’s desired departure, except in urgent
or emergency situations. Flight requests shall be in a form, whether oral or
written, mutually convenient to and agreed upon by the parties. AEP shall notify
User as to whether or not the requested use of the Aircraft can be accommodated.
AEP's prior planned utilization of the Aircraft will take precedence over User's
use and an Aircraft may not be available due to maintenance, operational, crew
scheduling or other considerations. AEP shall have sole and exclusive authority
over the scheduling of the Aircraft. AEP shall not be liable to User or any
other person for loss, injury, or damage occasioned by the delay or failure to
furnish the Aircraft and crew pursuant to this Agreement for any reason. In
addition to requested schedules and departure times, User shall provide at least
the following information for each proposed flight reasonably in advance of the
desired departure time as required by AEP or its flight crew:


(a)    departure point;
(b)    destination;
(c)    date and time of flight;
(d)    number and identity of anticipated passengers (which shall always include
User, whether or not there will be additional guests);
(e)    nature of any unusual luggage and/or cargo expected to be carried;
(f)    date and time of return flight, if any;


2

--------------------------------------------------------------------------------





(g)     the purpose of the trip, which shall exclude all travel primarily for
commuting, but which may include, for example, entertainment, visiting family,
travel for business other than that of the employer providing the flight,
attending a funeral or seeking medical care; and
(h)    any other information concerning the proposed flight that may be
pertinent to or required by AEP or its flight crew.


6. Operational Authority and Control. AEP shall be responsible for the physical
and technical operation of the Aircraft used under this Agreement, and shall
retain full authority and control including exclusive operational control and
possession of such Aircraft at all times during the use of Aircraft under this
Agreement. In accordance with applicable FARs, the qualified flight crew
provided by AEP will exercise all required duties and responsibilities in regard
to the safety of each flight conducted hereunder. The pilot-in-command shall
have absolute discretion in all matters concerning the preparation of an
Aircraft used under this Agreement for flight and the flight itself, the load
carried and its distribution, the decision whether or not a flight shall be
undertaken, the route to be flown, the place where landings shall be made, and
all other matters relating to operation of an Aircraft under this Agreement.
User specifically agrees that the flight crew shall have final and complete
authority to delay, divert or cancel any flight for any reason or condition
which in the sole judgment of the pilot-in-command could compromise the safety
of the flight, and to take any other action which in the sole judgment of the
pilot-in-command is necessitated by considerations of safety. No such action of
the pilot-in-command shall create or support any liability to User or any other
person for loss, injury, damage or delay. The parties further agree that AEP
shall not be liable for delay or failure to furnish the Aircraft and crew
pursuant to this Agreement, including, for example when such failure is caused
by government regulation or authority, mechanical difficulty or breakdown, war,
terrorism, civil commotion, strikes or labor disputes, weather conditions, acts
of God, or other circumstances beyond AEP’s reasonable control. User agrees that
AEP's operation of aircraft under this Agreement shall be strictly within the
guidelines of the AEP's Flight Operations Department manual and FAR Part 91.


7. Aircraft Maintenance. AEP shall, at its own expense, cause the Aircraft to be
inspected, maintained, serviced, repaired, overhauled, and tested in accordance
with FAR Part 91 so that the Aircraft will remain in good operating condition
and in a condition consistent with its airworthiness certification. Performance
of maintenance, preventive maintenance or inspection shall not be delayed or
postponed for the purpose of scheduling the Aircraft unless such maintenance or
inspection can safely be conducted at a later time in compliance with applicable
laws, regulations and requirements, and such delay or postponement is consistent
with the sound discretion of the pilot-in-command. In the event that any
maintenance is required that will interfere with User's requested or scheduled
flights, AEP or AEP's pilot-in-command, shall notify User of the maintenance
required, the effect on the ability to comply with User's requested or scheduled
flights and the manner and time and date in which the parties may later conduct
such flight(s), if at all.


8. Insurance.


AEP will maintain or cause to be maintained in full force and effect throughout
the term of this Agreement Aviation Liability insurance in respect of the
Aircraft in an amount at least


3

--------------------------------------------------------------------------------





equal to $200 million combined single limit for bodily injury to or death of
persons (including passengers) and property damage liability (limits may be met
with combination of Excess Liability limits that attach to Aviation Liability
policy). AEP shall (i) make reasonable efforts to provide for thirty (30) days
prior written notice to User before any lapse, alteration, termination or
cancellation of insurance shall be effective as to User, (ii) request provisions
whereby the insurer(s) irrevocably and unconditionally waive all rights of
subrogation they may have or acquire against User, (iii) include User as an
additional insured, and (iv) have insurer include a cross-liability clause to
the effect that such insurance, except for the limits of liability, shall
operate to give User the same protection as if there were a separate policy
issued to the User.


9. Use of Aircraft.


(a) User warrants that:


(i) He will use the Aircraft under this Agreement for and only for his own
account, including the carriage of his guests, and will not use, or hold out the
use of, the Aircraft for the purpose of providing transportation of passengers
or cargo for compensation or hire;


(ii) He will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of his actions or
inactions, and shall not convey, mortgage, assign, lease or in any way alienate
the Aircraft or AEP's rights hereunder;


(iii) During the term of this Agreement, he will abide by and conform to, and
will cause all passengers to abide by and conform to, all such laws,
governmental and airport orders, rules, and regulations as shall from time to
time be in effect relating in any way to the operation or use of the Aircraft;
and


(iv) He will not use Aircraft under this Agreement for any trip for which the
primary purpose is commuting travel.


(b) User's use shall include the use of the Aircraft by his family, friends and
guests (including spouses, children, parents, employees, etc.) provided they
accompany User on the flight and the terms of the use by such other individuals
is consistent with the FARs.


10. Limitation of Liability. NEITHER AEP (NOR ITS AFFILIATES, EMPLOYEES,
OFFICERS, DIRECTORS, AGENTS OR REPRESENTATIVES) MAKES, HAS MADE OR SHALL BE
DEEMED TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR
IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED HEREUNDER OR
ANY ENGINE OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS
TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS,
SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE. USER AGREES THAT
ITS SOLE RECOURSE AND EXCLUSIVE REMEDY FOR ANY DAMAGE, LOSS, OR EXPENSE ARISING
OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED SHALL
BE SUCH PROCEEDS TO WHICH HE IS ENTITLED FROM THE INSURANCE


4

--------------------------------------------------------------------------------





PROVIDED BY AEP UNDER THIS AGREEMENT. USER HEREBY WAIVES ON BEHALF OF HIMSELF
AND HIS HEIRS, EXECUTORS, SUCCESSORS, AND ASSIGNS OF ANY KIND WHATSOEVER ANY
RIGHT TO RECOVER ANY DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS AGREEMENT OR
THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY EXCEPT AS SPECIFICALLY
PROVIDED IN THE PRECEDING SENTENCE. IN NO EVENT SHALL AEP BE LIABLE FOR OR HAVE
ANY DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO THE OTHER PARTY FOR ANY CLAIMED
INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR FOR ANY DAMAGES
REGARDLESS OF WHETHER IT KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH
DAMAGE, LOSS OR EXPENSE. The provisions of this Section 10 shall survive the
termination or expiration of this Agreement.


11. Base of Operations. For purposes of this Agreement, the base of operation of
the Aircraft is John Glenn International Airport, Columbus, Ohio; provided, that
such base may be changed upon notice from AEP to User.


12. Subordination. The parties acknowledge that the AEP’s possession of Aircraft
used under this Agreement is pursuant to a lease agreement between AEP and the
Party(ies) listed in Appendix A (“Lessor”) and that (A) any rights of User
contained herein are and remain, subject and subordinate to the Lessor’s
interest in and with respect to the Aircraft under the lease documents, (B) this
Agreement shall not convey any lien on, or other property interest in or against
the Aircraft used under this Agreement, and (C) User is not permitted any
disposition of or to create any lien against the Aircraft.


13. Notices and Communications. All notices and other communications under this
Agreement shall be in writing (except as permitted in Section 5) and shall be
given (and shall be deemed to have been duly given upon receipt or refusal to
accept receipt) by personal delivery, by facsimile, or by a reputable overnight
courier service, addressed as follows:


If to AEP:
 
American Electric Power Service Corporation
 
 
1 Riverside Plaza, 01
 
 
Columbus, Ohio 43215
 
 
Attn: Stanley E. Partlow, Jr., VP & Chief Security Officer
 
 
Telephone: 614-716-3020
 
 
 
If to User:
 
Nicholas K. Akins
 
 
1 Riverside Plaza, 30
 
 
Columbus, Ohio 43215
 
 
Telephone: 614-716-3800



or to such other person or address as either party may from time to time
designate in writing to the other party. Neither party shall object to the
manner or timing of notice for any notice which was actually received by such
party.


14. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to its subject matter, and there are no
representations, warranties, rights,


5

--------------------------------------------------------------------------------





obligations, liabilities, conditions, covenants, or agreements other than as
expressly set forth herein.


15. Further Acts. AEP and User shall from time to time perform such other and
further acts and execute such other and further instruments as may be required
by law or may be reasonably necessary (i) to carry out the intent and purpose of
this Agreement, and (ii) to establish, maintain and protect the respective
rights and remedies of the other party.


16. Successors and Assigns. Neither this Agreement nor any party's interest
herein shall be assignable to any other party. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their heirs, representatives
and successors.


17. Termination. Either party may terminate this Agreement for any reason upon
prior written notice to the other, such termination to become effective thirty
(30) days from the date of the notice; provided, that this Agreement may be
terminated as a result of a breach by either party of its obligations under this
Agreement on thirty (30) days' written notice by the non-breaching party to the
breaching party; and provided further, that this Agreement may be terminated on
such shorter notice as may be required to comply with applicable laws,
regulations, the requirements of any financial institution with an interest in
the Aircraft, or insurance requirements or in the event the insurance to be
provided hereunder is not in full force and effect or such breaching party's
acts or omissions violate the terms of such insurance. Notwithstanding any
termination of this Agreement, User shall remain responsible for the costs and
expenses incurred during the term.


18. Governing Law and Consent to Jurisdiction. This Agreement shall be construed
under and the legal relations between the parties shall be governed by the laws
of the State of Ohio. The parties hereby consent and agree to submit to the
exclusive jurisdiction and venue of any state or federal court in the State of
Ohio in any proceedings hereunder, and each hereby waives any objection to any
such proceedings based on improper venue or forum non-conveniens or similar
principles. The parties hereto hereby further consent and agree to the exercise
of such personal jurisdiction over them by such courts with respect to any such
proceedings, waive any objection to the assertion or exercise of such
jurisdiction and consent to process being served in any such proceedings in the
manner provided for the giving of notices hereunder.


19. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired.


20. Amendment or Modification. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and is not
intended to confer upon any person or entity any rights or remedies hereunder
which are not expressly granted herein. This Agreement may be amended or
modified only in writing duly executed by the parties hereto.




6

--------------------------------------------------------------------------------





21. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement, binding on all the parties notwithstanding that all the parties are
not signatories to the same counterpart.


22. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS:


(a) AEP CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED WITHIN THE
TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT (OR SUCH SHORTER
PERIOD AS AEP SHALL HAVE POSSESSED THE AIRCRAFT) IN ACCORDANCE WITH THE
PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS, AND THAT ALL
APPLICABLE REQUIREMENTS FOR THE AIRCRAFT'S MAINTENANCE AND INSPECTION THEREUNDER
HAVE BEEN MET.


(B) AEP AGREES, CERTIFIES AND ACKNOWLEDGES, AS EVIDENCED BY ITS SIGNATURE
HEREIN, THAT WHENEVER THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, AEP SHALL
BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT, AND
THAT AEP UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL
AVIATION REGULATIONS.
            
American Electric Power Service Corporation
1 Riverside Plaza
Columbus, Ohio  43215
By: /s/ Stanley E. Partlow, Jr.
Name: Stanley E. Partlow, Jr.
Title: VP & Chief Security Officer


(C) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE. USER UNDERSTANDS THAT A TRUE COPY
OF THIS AGREEMENT WILL BE SENT BY AEP TO: FEDERAL AVIATION ADMINISTRATION,
AIRCRAFT REGISTRATION BRANCH, ATTN. TECHNICAL SECTION (AVN-450), P.O. BOX 25724,
OKLAHOMA CITY, OKLAHOMA 73125, WITHIN 24 HOURS AFTER ITS EXECUTION, AS REQUIRED
BY FAR SECTION 91.23(c)(1). FURTHER, THE PARTIES ACKNOWLEDGE THAT NO OPERATIONS
UNDER THIS TIME SHARING AGREEMENT SHALL BE PERMITTED UNTIL TIMELY NOTICE HAS
BEEN DELIVERED OF THE FIRST FLIGHT HEREUNDER TO THE FLIGHT STANDARDS DISTRICT
OFFICE TO THE POINT OF DEPARTURE AS REQUIRED BY FAR SECTION 91.23(c)(3).


[SIGNATURE PAGE FOLLOWS]


7

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Aircraft Time Sharing
Agreement to be duly executed on the day and year first above written.


American Electric Power
 
USER:
Service Corporation
 
Nicholas K. Akins
 
 
 
By: /s/ Stanley E. Partlow, Jr.
 
By: /s/ Nicholas K. Akins
 
 
 
Name: Stanley E. Partlow, Jr.
 
 
Title: VP & Chief Security Officer
 
 





A legible copy of this Agreement shall be kept in the Aircraft for all
operations conducted hereunder as required by FAR Section 91.23(c)(2).






8

--------------------------------------------------------------------------------







Appendix A


Listing of Aircraft


Note: The following list of Aircraft is effective as of the date below and may
be modified from time to time as AEP aircraft are replaced. This list may be
amended without formal amendment to the Agreement by the initial of a
replacement Appendix A below.


Make
Model
Serial Number
Registration Number
Lessor
Embraer
EMB-550
55000075
N891AE
PNC Equipment Finance LLC
Hawker
Beechcraft Corp.
Hawker 900XP
HA-0168
N50AE
The Huntington National Bank
Hawker
Beechcraft Corp.
Hawker 900XP
HA-0171
N754AE
The Huntington National Bank
 
 
 
 
 







Date: September 24, 2019
 
 
 
 
 
American Electric Power
 
USER:
Service Corporation
 
Nicholas K. Akins
 
 
 
Initialed: /s/ SEP
 
Initialed: /s/ NKA
 
 
 
Name: Stanley E. Partlow, Jr.
 
 
Title: VP & Chief Security Officer
 
 







9